Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2016

                                     No. 04-16-00307-CV

                                       JAMRO LTD.,
                                         Appellant

                                              v.

                                 CITY OF SAN ANTONIO,
                                        Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-21267
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
        Appellant’s unopposed motion for a continuance and to reset the date for oral arguments
is GRANTED. The cause is reset for formal submission and oral argument before this Court on
February 2, 2017, at 9:00 a.m., before a panel consisting of Chief Justice Sandee Bryan Marion,
Justice Rebeca C. Martinez, and Justice Luz Elena D. Chapa.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court